Citation Nr: 0732925	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-12 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by: Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to December 
1953.  He also served as a member of the Naval Reserves from 
September 1949 to October 1951.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied service connection for heart disease.  The RO 
issued a notice of the decision in August 2004, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
September 2004.  Subsequently, in March 2005 the RO provided 
a Statement of the Case (SOC), and the veteran timely filed a 
substantive appeal.  The RO issued a Supplemental Statement 
of the Case (SSOC) in April 2007.

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.	The veteran's service medical records are negative of any 
complaints of, treatment for or diagnosis of a heart 
disorder; such a disease did not manifest until 50 years 
post-service and the medical evidence of record does not 
link the veteran's current heart disease with his active 
service or any incident thereof.

2.	The evidence does not demonstrate that a heart disorder 
constitutes a qualifying disease specific to radiation 
exposed veterans or a radiogenic disease within the 
meaning of applicable regulations, and the veteran did not 
serve in the Republic of Vietnam.  


CONCLUSION OF LAW

Service connection for heart disease is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, .5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.311 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2006 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The April 2006 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession, and 
specifically apprised him of the Dingess elements.  The Board 
thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
April 2004 RO decision that is the subject of this appeal in 
its April 2006 letter.  Where such a timing error occurred, 
the Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 889 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

In the instant case, any presumed prejudice to the veteran as 
a result of the belated VCAA notice has been rebutted.  The 
Board determines that the RO cured the defect in timing by 
providing complete VCAA notice together with readjudication 
of the claim, as demonstrated by the April 2007 SSOC.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purposes of deciding his claim, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claims.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these four elements results in a 
necessary medical examination or opinion; a negative response 
to any one element means that the Secretary need not provide 
such an examination or solicit such an opinion.  See 
McLendon, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).    

As explicated below, no competent evidence exists suggesting 
a possible nexus between the veteran's heart disease and any 
incident of service, nor is there any evidence indicating 
that the veteran incurred any cardiac condition during 
service.  The service medical records are negative for any 
pertinent abnormal findings and there is no post-service 
medical or laboratory evidence showing the diagnosis of the 
disease at issue until many decades post-service.  Under such 
circumstances, VA has no duty to obtain a medical opinion.  
See 38 U.S.C.A. § 5103A(d) (West 2002); Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003) (VA has no obligation 
to provide medical opinion pursuant to section 5103A(d) 
absent competent evidence that claimant's disability or 
symptoms are associated with service); see also Duenas v. 
Principi, 18 Vet. App. 512, 516 (2005); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  Moreover, the Board finds 
that the evidence and information of record, in totality, 
provide the necessary information to decide the claims at 
issue in this appeal. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 4.2 (2005).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations 

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Some diseases that become manifest after service "will be 
considered to have been incurred in or aggravated by service 
. . . even though there is no evidence of such disease during 
the period of service," as long as these diseases become 
manifest to a compensable degree within the applicable 
regulatory time periods.  38 C.F.R. § 3.307(a); see 38 C.F.R. 
§ 3.309.  With respect to chronic diseases, such a disease 
"must have become manifest to a degree of 10 percent or more 
within 1 year . . . from the date of separation from service. 
. . ."  38 C.F.R. § 3.307(a)(3).  Only those diseases 
enumerated in 38 C.F.R. § 3.309(a) qualify as "chronic" for 
the purposes of the regulation, and those include 
cardiovascular renal disease, among others.  38 C.F.R. §§ 
3.307(a), 3.309(a).  Additionally, the veteran must have 
served 90 days or more during a war period or after December 
31, 1946.  38 C.F.R. § 3.307(a)(1).

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
a. Factual Background
In a January 1951 Report of Physical Examination, the 
examiner assessed the veteran as having a normal heart.  

The veteran's February 1952 Report of Medical Examination for 
Enlistment contains a normal clinical assessment of all 
systems, to include the heart.  In the accompanying Report of 
Medical History, the veteran made no mention of any heart 
disorder.  At this time, he had a sitting blood pressure of 
134/74, recumbent of 132/72, and a standing blood pressure of 
136/76.  

In April 1952, the veteran had a common cold while in June 
1952, the veteran had an episode of tonsillitis.  He served 
in Guam from June 1952 to December 1953. 

As reflected in his December 1953 Report of Medical 
Examination for Separation, the veteran, again, received a 
normal clinical evaluation of the heart.  He exhibited a 
sitting blood pressure of 130/80.

In his May 2003 claim, the veteran indicated that he received 
treatment for spinal meningitis from June 30, 1952 to July 
19, 1952.  He also stated that he served in Guam for 18 
months between June 1952 and December 1953.  During this 
time, he conducted chemical spraying of mosquitoes and 
vegetation with D.D.T. and Dieldrin as well as Panequat 
(Agent Orange).  He did not use proper breathing devices or 
gloves.   

A June 2003 letter from the veteran's private physician, Dr. 
B.J.B., confirms that the veteran had a heart disorder, which 
was complicated by his mitral regurgitation, hyperlipidemia 
and hypertension.  

In his August 2003 Statement in Support of Claim, the veteran 
appeared to attribute his current heart disorder to his 
claimed in-service influenza, exposure to radiation, spraying 
of chemicals or consumption of salt tablets.  He also 
submitted a document, wherein he discussed various chemical 
and radiation testing performed between 1946 and 1958.  
Specifically, he described how he was on Guam for Operation 
Bravo in March 1954, which he claimed was the largest nuclear 
explosion conducted by the United States.  He also discussed 
the detonation of a bomb in November 1952 in the Island of 
Elugelug.  

As reflected by a September 2003 private medial report by Dr. 
K.S., the veteran had a serious heart condition, which was 
detected upon a routine physical examination.  The physician 
indicated that this disorder caused oxygen deprivation on one 
side of the heart and reduction in heart function.  Dr. K.S. 
also indicated that the veteran had other diseases and that 
he had been exposed to various chemicals during his active 
service in 1951, to include Paraquat, 2, 4-D, DDT and 
Dilderon.  

VA medical reports spanning March 2003 to December 2006 
reflect diagnoses of hypertension and coronary artery 
disease, among other maladies, while an April 2006 VA medical 
record indicates that the veteran had heart disease and 
hyperlipidemia.

The veteran's private physician, Dr. B.J.B., indicated in an 
April 2004 letter that the veteran had several diseases, to 
include mitral regurgitation, prostate cancer and a skin 
disorder.  The veteran also had a child born with spina 
bifida in 1957.  Dr. B.J.B. conveyed that the veteran had 
exposure to chemicals and radiation during service.  He 
detailed the veteran's prostate cancer and treatment 
therefore, and concluded, with reference to this disease, 
that "[g]iven the exposures to the above mentioned chemicals 
and radiation, I feel it is likely that the exposures are 
causative with regard to the onset of his disease as well as 
his child's condition."     

In his November 2004 letter, the veteran asserted that his 
"heart condition is probably service connected."       

In a May 2006 letter, the veteran stated that his Navy 
records for the period of 1951 and 1952 were incomplete in 
that they failed to reflect that he hospitalized with 
pneumonia during Boot camp and spent three weeks in the 
Oakland, California Naval Hospital.  He opined that perhaps 
spinal meningitis or pneumonia caused his current heart 
disorder.  

In another May 2006 correspondence, Dr. B.J.B. reiterated 
that the veteran was exposed to chemicals as well as 
radiation "from nuclear atomic bomb testing in the Pacific 
during the periods of October 24, 1951 through March 11, 1952 
while on active duty during the Korean War."  As a result of 
these claimed exposures, Dr. B.J.B. again concluded that 
"[t]his patient has suffered in several ways, which may be 
related to the exposures listed above, including a child born 
with spina bifida in 1957 as well as more recently developing 
prostate cancer with its necessary treatments."  He made no 
mention of the veteran's heart disorder in this regard.    

A February 2007 document indicates that the veteran's Social 
Security Administration (SSA) records were not available, 
despite the RO's two attempts to obtain them directly from 
the SSA and its effort to collect them from the veteran, who 
in January 2007 conveyed that he had no such records.    

b. Discussion
The Board determines that the evidence weighs against the 
veteran's claim on a direct or presumptive basis.  
Specifically, the veteran's service records bear no 
indication of any complaints of, treatment for or diagnosis 
of any heart disorder or abnormality; indeed, his December 
1953 Report of Medical Examination for Discharge reflects a 
normal clinical assessment of the heart and blood pressure 
within normal range.  See Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003) (suggesting threshold for 
hypertension or high blood pressure is 140/90 and can reach 
200/110).  The evidence of record also discloses that the 
first documented diagnosis of heart disease occurred in 2003, 
some 50 years post-service, which falls well outside the one-
year presumptive period allotted for presumptive chronic 
diseases, to include cardiovascular renal disease, pursuant 
to 38 C.F.R. §§ 3.307(a)(3) and 3.309(a). The passage of such 
a lengthy period of time weighs against the claim.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  

While the Board acknowledges that the veteran claims that he 
had exposure to various chemicals during his active service, 
namely, D.D.T. and Dieldrin as well as Panequat (Agent 
Orange), the presumptive provisions pertaining to exposure to 
herbicide agents contained in 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e) have no application.  According to 38 C.F.R. § 
3.307(a)(6), in-service exposure to an "herbicide agent" 
means "a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975 . . . ."  38 C.F.R. § 3.307(a)(6) 
(Emphasis in original).  It is undisputed that the veteran 
did not serve during that enumerated time period in Vietnam, 
but, instead served approximately one decade before such 
time.  As such, he cannot establish service connection on 
this presumptive basis.  Moreover, his heart disease is not 
one of the preemptive diseases found in 38 C.F.R. § 3.309(e) 
(diseases associated with exposure to certain herbicide 
agents).

In addition, the evidence of record does not confirm that the 
veteran was exposed to ionizing radiation, but even were the 
Board to assume, without deciding, that the veteran in fact 
was exposed to such radiation during his active service, his 
claim still would fail, as heart disease does not fall on the 
list of diseases specific to radiation-exposed veterans, 
pursuant to 38 CF.R. § 3.309(d), nor is it found on the list 
of radiogenic diseases that warrant presumptive service 
connection under 38 C.F.R. § 3.311(b)(2).  The veteran 
further has not "cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease," according to 38 C.F.R. § 3.311(b)(4).  In the 
absence of such evidence, service connection must be denied 
on these presumptive bases as well.

The Board acknowledges Dr. B.J.B.'s correspondences, dated 
April 2004 and May 2006, which discuss the veteran's alleged 
exposure to ionizing radiation and chemical agents during 
active service.  In neither of these letters does the 
physician relate that the veteran's current heart disorder 
qualifies as a "radiogenic disease," for presumptive 
purposes under 38 C.F.R. § 3.311(b)(4), nor does he express 
that any causal link exists between the veteran's heart 
disorder and any incident of service.  Instead, Dr. B.J.B. in 
each letter specifically attributes the veteran's prostate 
cancer and his son's spina bifida to the claimed radiation or 
chemical exposure, and in the May 2006 correspondence, he 
does not even make reference to the veteran's heart disorder.  
Because the evidence does not establish a causal nexus, as 
would be required for direct service connection, or the 
existence of a "radiogenic disease" not on the list of 
presumptive diseases under 38 C.F.R. § 3.311(d)(4),  the 
claim must be denied.  

As to the veteran's assertion that his child has spina bifida 
secondary to exposure to herbicides while in Vietnam, as such 
claim has not been developed for appellate review the Board 
does not have jurisdiction of the matter.  The Board 
parenthetically notes that VA shall pay a monthly allowance, 
based upon the level of disability, to or for a child who has 
been determined to be suffering from spina bifida and who is 
a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 
C.F.R. § 3.814(a).  However, as noted above, the veteran was 
not in Vietnam between January 9, 1962, and May 7, 1975.  
Accordingly, exposure to herbicides cannot be presumed by law 
under 38 C.F.R. § 3.309(e).  In the preceding paragraph, an 
issue of entitlement to service connection for prostate 
cancer, to include as secondary to radiation and other toxic 
exposure is also raised by the record but such claim was 
denied by the RO in March 2005 and is not in appellate 
status.  

IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for heart disease is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


